Title: General Orders, 24 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Monday April 24th 1780
            Parole Maurepas  Countersigns Montbarre, Neckar
          
          [Officers] Of the Day Tomorrow[:] Brigadier General Clinton[,] Lieutenant Colonel Commandant Weissenfels[,] Brigade Major Maxwell’s Brigade
          For Detachment Lieutenant Colonel Commandant Butler and Major T. Moore.
          A Subaltern from General Clinton’s Brigade to be sent immediately to Pluckemin to relieve one from Hand’s brigade superintending the Hospital at that place. He will receive his instructions from the Officer to be relieved.
          At a General Court martial of the Line held the 17th instant; Colonel J. Livingston president Doctor McCarty of the 4th Pennsylvania regiment appear’d before the Court charg’d with “Scandalous and Ungentlemanlike behavior in seizing Captain Pell on the evening of the

29th of January last with several others and forcibly putting him out of the room of a public house and for taking his sword from him with the assistance of others and breaking it and for taking a stick and following him into the passage of the House after he was forced out of the room.”
          To which he pleaded “Not Guilty.”
          The Court having fully and maturely considered the charge against Doctor McCarty and the Evidence are of opinion that the Charge is not supported and do acquit him of the same.
          The Commander in Chief approves the opinion of the Court.
          Doctor McCarty is released from Arrest.
        